Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court, the refusal to allow a witness, on direct examination, to answer a question propounded to him, can not be held by the reviewing court to be error, where it does not appear that the trial judge was apprized of the answer expected from the witness. This ruling disposes of the first assignment of error in the bill of exceptions in the instant ease.
2. The statement of facts in the second assignment of error is confused and somewhat self-contradictory, but, properly construed as a whole, it shows that the answer of the witness to a question propounded to him by counsel for the plaintiff in error was admitted in evidence, instead of having been rejected.
3. It appears from the third assignment of error, based upon an alleged *660ruling of tlie court as to the proper measure of damages in tlie ease, that tlie ruling was made during' the trial in a running colloquy between the judge and counsel for ilie plaintiff in error, and that no evidence as to the measure of damages was offered by the plaintiff in error and rejected by the court, so as properly to subject the ruling to an exception. Nor does it appear that there was any agreement between the court and counsel that relieved the plaintiff in error from the necessity of so subjecting the ruling.
Decided December 10, 1929.
Smith, Hammond, Smith & Bloodworlh, W. II. Smith, W. B. Hollingsworth, for plaintiff.
Culpepper & Murphy, for defendants.
4. The remaining assignment of error is upon the judgment granting a nonsuit. Under the evidence adduced by the plaintiff, that judgment was not error.

Judgment affirmed.


Luke and Bloodworlh, JJ., concur.